Citation Nr: 1550831	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  


REPRESENTATION

Appellant represented by:	Lawrence H. Nemirow, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August to November 1983 and had additional U.S. Air Force Reserve service through September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared for a hearing before Veterans Law Judges in February 2004, June 2007, and in January 2011.

Following the February 2004 hearing, the Veteran requested another hearing because the Veterans Law Judge who had conducted the February 2004 hearing was no longer employed at the Board.  Following the June 2007 hearing, the Board denied the Veteran's claim in December 2007.  

The Veteran timely appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the December 2007 Board decision, in November 2009.  The Veteran subsequently requested a Board hearing because the Veterans Law Judge who had conducted the June 2007 hearing was no longer employed at the Board.  In August 2010, the Board remanded the Veteran's appeal to schedule the January 2011 hearing.  

A Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge; a copy of the hearing transcript is of record.  This matter was remanded by the Board in May 2011, February 2012, October 2012, and February 2015 for additional development in order to comply with the November 2009 Court decision.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of her VBMS file reveals records from the Social Security Administration (SSA) that are not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Unfortunately, as explained below, the appeal is REMANDED for a fifth time to the Department of Veterans Affairs Regional Office and National Education Center in Muskogee, Oklahoma, in order to comply with the November 2009 Court decision.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this regard, as noted in the Introduction, the Board previously remanded this matter in February 2012, October 2012, and February 2015 to accomplish development initially requested in the May 2011 Board remand.  A review of the claims file reveals that this development has still not been accomplished in accordance with the Board's directives.  

In the May 2011, February 2012, October 2012, and February 2015 remands, the Board directed the RO to provide the Veteran with VCAA notice specific to her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits.  It appears that a letter was sent to the Veteran in April 2014 in an attempt to comply with the Board's prior remand directives concerning VCAA notice.  However, a review of the April 2014 letter shows that the Veteran was not notified of VA's duty to notify or assist under VCAA.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Specifically, the letter did not notify the Veteran of what was needed in order for her to prevail on her claim.  This letter was similar in content to the February 2014 notice letter, which the Board previously found inadequate in the February 2015 remand.  The Board acknowledges that the April 2015 letter contained additional information regarding suggestions of the types of medical documentation that was needed regarding the dates and details surrounding any disability.  However, none of the letters have informed the Veteran of the requirements that the disability must not have been a result of the reservist's own willful misconduct and must have been incurred in or aggravated by service in the Selected Reserve, or that the evidence must show that enrollment in a program of education was medically infeasible.  See 38 C.F.R. § 21.7551.  Further, the Veteran has informed VA that she disputes her service discharge and that she should have been given a medical discharge but none of the VCAA letters have explained to the Veteran that she should raise her dispute with the Air Force Reserve and inform VA of any change in her discharge status.  Such a change could affect her eligibility for benefits under 38 C.F.R. § 21.7540(d).  For these reasons, the April 2014 letter also constitutes inadequate VCAA notice and does not comply with the prior remand directives.  Thus, this matter must be remanded again.  See Stegall, supra.  

The Board appreciates that, in April 2015, the RO requested and obtained the Veteran's SSA disability benefits records as required by the prior remands.  Additionally, with respect to the May 2011 remand directive to obtain medical records from the Oakland and Muskogee ROs in order to ensure that all attachments associated with memorandums filed on the Veteran's behalf in August 2003 and September 2003, were of record, the Board notes that the memorandums are in the file along with their attachments.  Further, a May 2015 statement which appears to be authored by someone at the Muskogee Education Center, was placed in the file finding that no additional medical records were received from the Oakland and/or Muskogee ROs.  The May 2015 supplemental statement of the case informed the Veteran of the fact that a search for the outstanding records had been done and that there were no outstanding medical records at the respective ROs.  Thus, the Board finds that the RO has complied with the May 2011 remand directive as well as substantially complied with the subsequent directives in February 2012, October 2012, and February 2015 regarding the search for medical records at the Oakland and Muskogee ROs. 

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's May 2011, February 2012, October 2012, and February 2015 remands, provide the Veteran with appropriate VCAA notice on her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter must outline the evidence necessary to substantiate her claim for benefits - particularly the requirements listed under 38 C.F.R. §§ 21.7450, 21.7550, 21.7551 regarding eligibility for education benefits, the ending dates for eligibility, and possible reasons that a period of eligibility for education benefits may be extended, and 38 C.F.R. § 21.1033 regarding the requirements for applying for such extension.  The letter should also inform her that VA shall make reasonable efforts to assist in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Inform the Veteran that she should raise any dispute with regarding her discharge status, with the Air Force Reserve, and inform VA of any change in her discharge status.

This letter must also notify the Veteran of the information and evidence that she is to provide and what part VA will attempt to obtain for her.  A copy of this notice letter should be included in the claims file.  

2.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




